Order entered December 14, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01112-CV

                          IN THE INTEREST OF G.B., A CHILD

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. JD-98-00657

                                          ORDER
       Before the Court is appellant’s December 12, 2016 motion for an extension of time to file

a brief. We GRANT the motion. Appellant shall file a brief by Monday, January 23, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE